Citation Nr: 1809220	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  11-28 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for residuals, left hamstring strain (claimed as a left knee disorder).

3.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), as secondary to knee disabilities and a service-connected back disorder.

4.  Entitlement to a rating in excess of 10 percent for residuals of a left wrist fracture, carpal navicular bone.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent



ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1996 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2014 and June 2016, these matters were remanded for additional development, which has been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran originally filed a service connection claim in February 2000 for a low back disability.  This claim was originally denied in an August 2000 rating decision.  The Veteran submitted a timely notice of disagreement in November 2000 and a statement of the case was issued in October 2002.  The Veteran did not file a subsequent substantive appeal.  In September and October 2009, the Veteran filed requests to reopen his service connection claim.  In September 2010, the Veteran's claim was denied, and in October 2010, the Veteran submitted a timely notice of disagreement.  In October 2011, the Veteran filed a substantive appeal via VA Form 9 Appeal to the Board of Veterans' Appeals.  In October 2014, the Board found that the Veteran had submitted new and material evidence since August 2000, and reopened the Veteran's service connection claim for a low back disability.  In September 2015, the Veteran was issued a supplemental statement of the case.  The Veteran wrote a notice of disagreement in October 2015, alleging that August 2015 VA examiner's opinion was inaccurate and misleading as she failed to acknowledge prior in-service injuries.  In January 2016, the Board remanded this matter for additional development, including a new VA examination for the Veteran's back.  In September 2017, the Veteran was granted a noncompensable rating for a low back disability, effective on September 1, 2009.  In December 2017, the Veteran filed a notice of disagreement stating that he wanted an increased rating.  The RO appears to be actively processing these appeals, thus the Board declines to exercise jurisdiction over this claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The evidence of record does not support a finding that the Veteran has a right knee disability, and there is no credible evidence of a currently diagnosed right knee disability that is related to active service.

2.  The evidence of record does not support a finding that the Veteran has a left knee disability, and there is no credible evidence of a currently diagnosed left knee disability that is related to active service.

3.  The Veteran was diagnosed with depressive disorder during the course of this appeal.

4.  The depressive disorder is not found to be causally or etiologically related to active service, and is not caused or aggravated by his service-connected back disability. 

5.  Whether the Veteran's psychiatric disorder other than PTSD is secondary to his knee disabilities is moot as service connection has not been established for a knee disability.

5.  For the entire period on appeal, the Veteran's left wrist disability manifests with limitation of palmar flexion in line with the forearm.

CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right knee disability has not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria to establish service connection for residuals, left hamstring strain (claimed as a left knee disorder), has not been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria to establish entitlement to service connection for a psychiatric disorder, other than PTSD, to include as secondary to knee and back disorders, have not been met.  38 U.S.C. §§ 1110, 1111, 1153, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).

4.  For the entire period on appeal, the criteria for a disability rating in excess of 10 percent for the service-connected left wrist fracture, carpal navicular bone, have not been met.  38 U.S.C. §§ 1155, 5107A (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.45, 4.59, 4.71a, Diagnostic Code 5215.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right and left knee disabilities

The Veteran is seeking service connection for a right and left knee disability.  The Veteran contends that he hurt his right knee during boot camp when he fell during an obstacle course and landed on it, and that his left knee began to hurt two months after boot camp.  The preponderance of the evidence shows that the Veteran does not have a current disability of either knee, or any other right or left knee disorder.

While he was in service, the Veteran sought treatment for his knee injury.  In February 1996, he reported hitting his right knee against the wall while running up the stairs, and described the pain as pulling.  The Veteran was ultimately diagnosed with a contusion of the right medial collateral ligament (MCL).  In April 1996, the Veteran sought treatment for right knee pain and was diagnosed with iliotibial band syndrome.  In August 1996, the Veteran complained of bilateral knee pain, although his right knee hurt more than his left.  He reported experiencing pain in both knees during and after running.  He was diagnosed with muscle strain - tight hamstrings.  In November 1996, the Veteran complained of bilateral posterior knee pain and right medial knee pain.  Upon examination, his gait was found to be slightly antalgic bilaterally, and tender to palpation along the medial and lateral hamstrings.  He was diagnosed with posterior knee pain, with bilateral hamstring tendonitis and strain, a right MCL sprain, and possible medial meniscus injury.  In July 1997, the Veteran had a right knee examination which showed no deformity, swelling, discoloration, or crepitation.  The Veteran endorsed tenderness to his quadriceps, and pain with flexion and extension.  The physician found there to be less range of motion with flexion, the medial joint line was tender, and negative for patellar flexion.  After administering a McMurray test, the Veteran reported pain with internal rotation and no pain with external rotation.  In November 1997, the Veteran reported that he felt fine after his 1996 right knee injury, and then twisted his knee in boot camp; he was diagnosed with right knee sprain.  In December 1999, the Veteran was examined for release to active duty.  He reported having a trick or locked knee.  In February 2003, the Veteran reported hurting himself while doing squats.  He described his knees as painful and numb; with walking, climbing, and kneeling aggravating his condition.  

Post-service VA treatment records show that the Veteran often sought treatment with complaints of knee pain, yet received diagnosis of bilateral knee pain or knee joint pain, and not of a disability for either knee.  During this time, he described his knee as having aching pain, and endorsed his knees as locking, giving away, and clicking.

In October 2000, the Veteran was seen by a VA orthopedic surgeon with complaints of knee pain.  Upon examination, his knees were found unremarkable.  The orthopedic surgeon diagnosed him with knee pain.  In May 2000, the Veteran was afforded a VA examination.  He complained of pain when walking up and down stairs, popping and grinding when walking, knee locking when driving, and standing for more than 15 minutes.  He reported running three times a week for exercise.  X-rays showed a negative examination.  The Veteran was diagnosed with bilateral joint pain.

Also in May 2000, the Veteran was also examined by a VA orthopedic surgeon.  He complained of occasional pain underneath his patella and sometimes pain in the medial and lateral aspect of both his knees.  After conducting a complete examination, the physician opined that although the Veteran has complaints of knee pain, there was no clinical objective evidence of abnormality of his knees, and no abnormalities noted on his x-ray examination. 

In May 2001, the Veteran underwent an orthopedic surgery consult.  He described his knee pain as six out of 10 on the pain scale; described his knees as popping and rubbing, and sometimes going out when he walked up the stairs, and that his knees cramped at night.  Locking of the knee was not endorsed.  Following the consultation and examination, the surgeon opined that he could not explain the Veteran's bilateral knee pain.

In September 2001, the Veteran reported that the pain was an eight out of 10 on the pain scale for both his knees.  In May 2002, one VA physician noted that the knee pain appeared to be an old degenerative or traumatic problem, and diagnosed the Veteran with bilateral knee pain.  In December 2006, the Veteran had x-rays taken of his knees after complaints of chronic pain.  The radiologist reported that the bony structures and joint spaces appeared intact, and opined that the x-rays showed a negative examination.  In December 2009, he reported hurting his right shoulder after his knee gave way while coming down the stairs.  In May 2010, the Veteran was afforded a VA examination for his left wrist disability.  At that time, he reported that he was able to walk one to three miles and able to stand up to one hour.  He reported that he always used two canes, and had bilateral knee braces.

In August 2010, the Veteran was afforded another VA examination for his knees.  He reported that his treatment of ibuprofen, Naproxen, and Tramadol, were not working well for pain treatment.  The examiner noted the Veteran's complaints of his knees giving way, pain, stiffness, weakness, decreased speed of joint motion, and symptoms affecting motion of the joint.  The objective examination was essentially within normal limits and x-rays of the knees were negative.  The examiner diagnosed the Veteran with a normal knee, with normal range of motion and normal knee x-ray.

In January 2011, the Veteran sought treatment for knee soreness after playing basketball; and in September 2011, he told a VA physician that he ran 3.2 miles on the street, twice a week.  In June 2015, he complained of chronic knee pain.  He reported trying physical therapy in the past without much relief, and repeated that his medication treatment was not effective for pain management.  He described his pain as a four out of 10, and that it worsened with movement.  On examination, the Veteran was negative for all tests; showed no crepitus, no edema, and had a normal gait.  The physician noted that he ordered a knee a brace for the Veteran.

The Veteran's service treatment records showed knee injuries and complaints.  Therefore, an in-service injury/event has been established.  The question in this case is whether these complaints resulted in the development of chronic knee disorders.  The Board finds the evidence does not support a finding that the Veteran developed chronic knee disorders as a result of the noted in-service complaints.

Symptoms alone, such as pain, are not sufficient to establish a current disability.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d. 1356 (Fed. Cir. 2001).  VA treatment records, and VA examinations constitute probative evidence showing that the Veteran does not have a right or left knee disability.  The medical evidence shows after departing from service, the Veteran was diagnosed with only pain from both knees, and not a disability.  Additionally, all x-rays and test examinations proved normal or negative for a left or right knee disability.  In fact, the May 2001 VA orthopedic surgeon who regularly treated the Veteran for his knee pains stated that he could not explain the Veteran's bilateral knee pain.  Furthermore, the Veteran reported regular running and playing basketball, which is inconsistent with his reports elsewhere of discontinuing physical activity.  Again, chronic pain does not constitute as a current disability that can be subject to service connection.  In the absence of a current disability due to disease or injury (underlying pathology), service connection cannot be established.  See Holton v. Shinseki, 557 F.3d. 1363, 1366 (Fed. Cir. 2009).  Therefore, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit of the doubt rule does not apply, and service connection for a right or left knee disability is denied.

II.  Psychiatric disorder other than PTSD, to include as secondary to knee and back disorders

The Veteran is seeking service connection for a psychiatric disorder other than PTSD, as secondary to his knee and back disabilities.  The preponderance of the evidence shows that the Veteran was diagnosed with depressive disorder during the course of appeal; however, he does not satisfy the nexus element for service connection, nor is there any evidence of a psychiatric disorder in the service treatment records.

In December 2009, the Veteran presented himself to the Mental Health Clinic due to suicidal ideations that he reported as coming and going during the past two to three months.  He reported poor appetite and sleeping, only sleeping for three to four hours a night.  He did not endorse homicidal ideations.  The Veteran was diagnosed with depressive disorder, not otherwise specified (NOS); and episodic cannabis abuse.  Therefore, the existence of a current disability has been established because depression was noted during the pendency of the appeal.

During a follow-up appointment on a later date in December 2009, the Veteran reported his suicidal ideations continuing and he was diagnosed with depressive disorder NOS; and rule out PTSD.  

In March 2011, the Veteran was assessed for depression.  He was ultimately diagnosed with depressive disorder NOS; and rule out PTSD.  

In May 2011, he was not sleeping, and was also not taking medications prescribed to him because it made him feel tired.  Rather, he chose to imbibe in alcohol.  He was diagnosed with depressive disorder NOS; and rule out PTSD.  In September 2011, he answered negatively to questions in a screen test for depression and PTSD.  The physician opined that the Veteran had no mental health condition requiring further intervention.  In January 2012, he was afforded a VA examination for PTSD.  Here, he was diagnosed with chronic PTSD and alcohol related NOS.  He was not diagnosed with any other psychiatric disorder.  In April 2012, a VA physician noted that the Veteran's depression seemed to be in remission.  The Veteran was observed to be doing better as he moved forward with his career and graduated from school.  The Veteran did not appear to exhibit any signs of depression.  In February 2013 and June 2015, he again answered negatively to questions in a screen test for depression and PTSD.  

In September 2015, the Veteran was afforded a VA examination for a psychiatric disorder.  The examiner opined that the Veteran had no PTSD or any other mental disorder.  The examiner stated that the Veteran's current symptoms were inconsistent with multiple medical records; and that the Veteran's most recent mental health visit from April 2012 indicated psychiatric symptoms were in remission.  The Veteran presented with incongruent reports versus observed behaviors.  The examiner noted that he was oriented to all spheres, that his affect was not congruent with stated mood and symptoms, and that his speech was of normal rhythm and content.  The Veteran wore sunglasses during the examination's duration, and required the examiner to keep the door open.  Additionally, he stopped the examiner twice to state that he was hearing external stimuli.  The examiner stated that these symptoms were not consistent with his mental health history and that there was no reported history of psychosis; and that his current symptoms were not consistent with known psychotic processes.  The Veteran's speech was of normal rhythm and content, and he maintained focus on topics and responded appropriately to questions.  Insight and judgment were found to be grossly intact.  There was no evidence of a formal thought disorder.  Furthermore, the Veteran was administered a screening tool to assess for malingering/over-reporting due to the Veteran's inconsistent report of symptoms.  His score indicated a strong likelihood of over-reporting symptoms, and is indicative that his reported symptoms were not consistent with known psychopathology.  Therefore, the examiner opined that it was not possible for him to accurately provide a diagnosis without resorting to mere speculation.

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2016).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The record shows that the Veteran was diagnosed with depressive disorder NOS between December 2009 and April 2012.  He attributes the depressive disorder to his knee disabilities and service-connected back disability.  The Board notes that the Veteran is not service-connected for a knee disability, as will be discussed below.  However, the Veteran is service-connected for a back disability, and therefore requirements for Wallin element (1) and (2) have been met.

As such, the remaining issue is to determine whether the current disability is related to a service-connected disability.  The Board finds that the weight of the competent and credible evidence is against a finding of secondary service connection for the Veteran's psychiatric disorder, as no connection between a psychiatric disorder and the service-connected back disability is found in the Veteran's medical record.  In the Veteran's most recent VA examination in September 2015, the Veteran was not found to have any mental disorder, and therefore, he could not be found to have any secondary service connection.  The Board notes that while the Veteran is competent to state that he believes his psychiatric disorder is a result of his knee or back injuries, and while the Board finds this statement credible, the Veteran is not competent to opine as to the etiology of his current diagnosis or make the necessary "nexus" (connection) determination.  

In regards to the Veteran's secondary service connection claim for a psychiatric disorder to his knee disability, as noted above, service connection has not been established for either of the Veteran's knees.  Consequently, the question of whether service connection can be established as secondary to these conditions is moot as there is no service-connected disability upon which service connection can be founded.  The Board finds, therefore, that secondary service connection for a psychiatric disorder other than PTSD must be denied as a matter of law, in the context of a secondary service connection due to a knee disability.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

Furthermore, in regards to direct service connection, the Veteran satisfies Shedden element (1), but as there is no evidence remotely suggesting a causal connection to his service; therefore, entitlement to service connection on a direct basis is not warranted.

In consideration thereof, and in the absence of any competent medical evidence to the contrary, the Board finds service connection for psychiatric disorder other than PTSD must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. 
§ 5107(b) (West 2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


III. Left wrist

The Veteran seeks a higher evaluation for residuals of a left wrist fracture (left wrist disability).  The Veteran's left wrist disability is currently evaluated as 10 percent disabling under Diagnostic Code 5215.  See 38 C.F.R. § 4.71a.  

Disability ratings are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Additionally, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. § 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnson v. Brown, 10 Vet. App. 80, 85 (1997).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Reviewing the evidence, VA treatment records from October 2008 to May 2017 reflect on-going treatment for a left wrist disability including complaints of continued pain.  During this time, left wrist pain was reported as persistent and aching; the joint was also stiff.  Pain was increased with functional activity such as gripping or grabbing.

In October 2009, the Veteran's primary care physician noted complaints of his wrist locking and cracking intermittently for years, and that his wrist range of motion had decreased.  The following month, he sought a plastic surgery consultation for his complaints of pain and aching in his wrist.  He complained of feeling strain if he tried to lift anything weighing over 10 pounds.  X-rays from October 2009 showed a fracture at the scaphoid waist which was not united.  The physician opined that the Veteran had a nonunion scaphoid fracture, 10 years without beginning sequelae.
In December 2009, an orthopedic surgeon noted that the Veteran had limited range of motion of the wrist, and pain with extension.

In May 2010, the Veteran was afforded a VA examination.  Here, he stated that his right hand was his dominant side, and that he had pain holding a five to six pound object for a long time.  The examiner noted the Veteran's complaints of deformity, giving way, and pain.  The Veteran did not endorse instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, affect motion of the joint, and flare up of joint disease.  The Veteran reported that symptoms of inflammation included tenderness.  On examination, the left wrist was found to be tender and movement was guarded.  Dorsiflexion was measured to 45 degrees and palmar flexion to 70 degrees.  There was no objective evidence of pain with active motion on the right side.  After repetitive motion, there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion testing.  No joint ankylosis was found.  The examiner reviewed a MRI taken in January 2010 where old ununited fracture of the scaphoid waist with marrow changes of the proximal pole was found.  The examiner diagnosed the Veteran with residuals of a left wrist fracture.

In October 2011, the Veteran's medical records include an administrative note that his wrist showed full range of motion and grip strength at a recent primary care visit from September 2011.  The physician noted that the Veteran should have no limitations at his job as he had worked as a correctional officer from 2000 to 2010 without significant wrist problems.  The physician stated that the Veteran should not be suffering from abrupt or gradual physical function which would affect his ability to perform essential duties of the position; and that natural progression of the condition should not be accelerated/and or aggravated by functional requirements of the position.

In June 2015, the Veteran reported to his primary care physician that his wrist was stiff but had no pain. 

In August 2015, the Veteran was afforded another VA examination.  Here, he reported that he was ambidextrous.  The Veteran complained of his left wrist worsening since the May 2010 VA examination, and that he had persistent left wrist pain and a decrease in his range of motion.  He rated the persistent pain a four out of 10, and stated that it increased to an eight or nine out of 10 when he tried to grip or grab objects.  In addition to having issues with gripping or grabbing, he reported also having functional difficulty when he attempted to apply pressure such as being able to get out of a chair or turn on a faucet.  The Veteran reported experiencing flare-ups that had aching pain.  On examination, the Veteran's dorsiflexion was measured to 60 degrees and his palmar flexion to 65 degrees.  The painful limitation in his range of motion was found to produce functional loss; and swelling and tenderness of the radial-dorsal aspect of the left wrist was found.  The examiner was not able to state without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time as no conditions existed at the time of the examination after repetitive use and for flare-ups.  The examiner noted that there was less movement than normal due to ankylosis, adhesions; and weakened movement in the left wrist due to muscle or peripheral nerve injury; as well as swelling.  No crepitation, reduction in muscle strength, or muscle atrophy was found.  The examiner also stated that no ankylosis was found.  The Board notes that the examiner stated there was less movement than normal due to ankylosis, and later on in the examination, stating that there was no ankylosis.  It appears that the first comment was made in error, as the examiner later determined that the Veteran did not have ankylosis, and there is nothing in the Veteran's treatment records to indicate that he actually has ankylosis in his left wrist.  The Veteran reported using a splint regularly when working and during flare-ups.  He also reported that he had no difficulties performing his work duties.

In January 2016, the Veteran was examined for a VHA Choice Approval for Medical Care, and received a provisional diagnosis of chronic left wrist pain, with a history of traumatic arthritis and fracture of the navicular with nonunion from the 1990's. During another appointment in January 2016, an x-ray showed an old fracture of scaphoid waist with nonunion and possible avascular necrosis of the peripheral fracture fragment.  The radiologist opined that it was a stable examination.  Additionally in January 2016, he complained of arm and hand pain, with numbness in the fingers and tingling over the last six days without injury; as well as increasing left wrist pain on movement that also had occurrences of swelling.  In May 2017, he complained of chronic left wrist pain, and his wrist was found to be stable upon examination.  A VA physician noted that he suspected the etiology of the Veteran's left wrist pain may be due to avascular necrosis or degenerate joint disease. 

The Board first notes that no higher disability evaluation under Diagnostic Code 5215 may be assigned for the Veteran's left wrist disability.  Specifically, under Diagnostic Code 5215, a 10 percent rating for the wrist is warranted for either limitation of palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Furthermore, a higher rating for limitation of dorsiflexion or palmar flexion is not warranted, as Diagnostic Code 5215 already contemplates the effects of limitation of motion.  In evaluating musculoskeletal disabilities, the VA must determine whether the joint in question exhibits weakened movement, excess fatigability, incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206-207.; see also C.F.R. §§ 4.40, 4.45.  However, where a musculoskeletal disability is currently evaluated at the maximum scheduler rating based on limitation of motion, DeLuca consideration is not applicable.  See Johnston, 10 Vet. App. at 85.  Therefore, no higher rating based on limitation of motion of the Veteran's left wrist is possible.

The Board has considered the application of Diagnostic Code 5003, which allows for a separate 10 percent rating for limitation of motion, where there is radiographic evidence of arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, a separate additional rating under Diagnostic Code 5003 is not warranted because it applies only where limitation of motion under an applicable Diagnostic Code is non-compensable.  In the present case, the Veteran is in receipt of a compensable rating for limitation of movement in his left wrist.  Thus, a separate or increased rating is not warranted under Diagnostic Code 5003, for the Veteran's left wrist disability, at any time during the period on appeal.  

Furthermore, under 38 C.F.R. § 4.45 (f), for the purpose of rating disability from arthritis, the only major joints are the shoulder, elbow, wrist, hip, knee and ankle. Additionally groups of multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities; the interphalangeal, metatarsal and tarsal joints of the lower extremities; the cervical vertebrae; the dorsal vertebrae; and the lumbar vertebrae, are considered groups of minor joints, ratable on parity with major joints. 38 C.F.R. § 4.45 (f).  This implies that the Veteran's wrists are considered to be one joint. 

Therefore, in order to warrant a higher rating, the medical evidence must demonstrate that the Veteran has no range of motion within his left wrist or that he has effectively lost the functioning of his left hand.  For example, Diagnostic Code 5214 offers a higher rating where there is medical evidence of ankylosis of the wrist.  Ankylosis is defined as the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Under Diagnostic Code 5214, a 20 percent rating is warranted for favorable ankylosis of the minor (non-dominant) wrist in 20 to 30 degrees of dorsiflexion. A 30 percent rating is warranted for any other position, except favorable of the minor wrist; and a maximum 40 percent rating requires unfavorable ankylosis of the minor wrist in any degree of palmar flexion or with ulnar or radial deviation.

Based on the objective medical evidence, the Board finds that the Veteran's left wrist limitation does not more nearly approximate the level of severity contemplated by a disability rating greater than 10 percent.  While the Veteran has reported limitation of motion and pain, the Board finds that these statements are outweighed by the objective range of motion examinations conducted by the May 2010 and August 2015 VA examiners, as well as treating VA physicians, which clearly showed that at no point was dorsiflexion less than 15 degrees, nor was his palmar flexion not in line with the forearm, even when considering additional limitations due to pain, fatigue, and other factors.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

No additional higher or alternative ratings under different Diagnostic Codes for the left wrist disability can be applied in this case.  As the Veteran is able to move his wrist, it is clearly not ankylosed and the VA physicians specifically noted that the Veteran did not exhibit ankylosis at any time, required under Diagnostic Code 5214.  Again, the Board assumes the August 2015 VA examiner wrote in error that there was functional limitation due to ankylosis as he later stated that the Veteran did not have ankylosis and nowhere in the Veteran's medical records does it state that he does have it.  To the contrary, he displayed motion, although limited, on numerous examinations.  Additionally, there is no radiographic evidence of arthritis as needed under Diagnostic Code 5003.  Therefore, a higher or separate and compensable rating based on ankylosis or arthritis of the left wrist is not warranted.  

All potentially applicable Diagnostic Codes have been considered.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected left wrist disability.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a psychiatric disorder other than PTSD, to include as secondary to knee disabilities and a service-connected back disorder, is denied.

Entitlement to a rating in excess of 10 percent for residuals of a left wrist fracture, carpal navicular bone, is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


